ATTACHMENT TO ADVISORY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
The amendment after final filed on 24 August 2022 has not been entered.  The proposed amendment to independent claim 1 fixes the relative configurations between the first tube, second tube and connector tube. Such a limitation was not previously included and as it further limits the claimed invention, additional search and consideration will be necessary. 
Applicant should further note the following remarks. 
The proposed amendments include the limitation “the first tube comprises a groove along its outer circumference at only a first end opposite the second end” (lines 9-10). The phrasing of this limitation leads to ambiguity. The use of “first end” and “second end” together creates the impression that these designations refer to the same element. However, it appears that the “first end” is a first end of the first tube (where the groove is formed), while the “second end” is previously defined as belonging to the connector tube (line 8). Applicant should review the limitations and ensure that labelling is consistent and clear.  
The proposed amendments further include the limitation “… elements are on the same half of the connector tube about a plane parallel to the longitudinal axis of the connector tube” (last two lines of claim 1). The phrasing “about a plane” is unclear. Applicant should consider rewording the limitation.
 Applicant’s remarks, directed to the newly amended claims, will not be addressed in this communication.
Claims 1-6 and 9-15 remain rejected.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724